Supreme Court

                                                       No. 2012-16-Appeal.
                                                       (PC 09-3843)


Allstate Insurance Company          :

            v.                      :

     Jessica Ahlquist.              :




      NOTICE: This opinion is subject to formal revision before
      publication in the Rhode Island Reporter. Readers are requested to
      notify the Opinion Analyst, Supreme Court of Rhode Island,
      250 Benefit Street, Providence, Rhode Island 02903, at Telephone
      222-3258 of any typographical or other formal errors in order that
      corrections may be made before the opinion is published.
                                                                  Supreme Court

                                                                  No. 2012-16-Appeal.
                                                                  (PC 09-3843)


        Allstate Insurance Company            :

                        v.                    :

              Jessica Ahlquist.               :


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.


                                          OPINION

       Justice Goldberg, for the Court.           This case came before the Supreme Court on

November 29, 2012, pursuant to an order directing the parties to appear and show cause why the

issues raised in this appeal should not summarily be decided. The defendant, Jessica Ahlquist

(Ahlquist or defendant), appeals from a Superior Court grant of summary judgment in favor of

the plaintiff, Allstate Insurance Company (Allstate or plaintiff). The defendant argues that the

trial justice erred in ruling that an insurance policy issued to Cheryl Crook (Cheryl)—the mother

of the underinsured tortfeasor—did not cover the injuries she sustained when she was struck

from behind by a vehicle operated by Cheryl‟s son, Jared Crook (Jared). The defendant further

contends that the trial justice erred in holding that an exclusion contained in the Allstate policy

applied to this case.

       The trial justice, having determined that defendant failed to produce evidence

demonstrating a material question of fact on either issue, granted summary judgment in favor of

Allstate. After hearing the arguments of counsel and examining the memoranda filed by the




                                               -1-
parties, we are of the opinion that cause has not been shown; we proceed to decide the appeal at

this time. For the reasons set forth below, we affirm the judgment of the Superior Court.

                                         Facts and Travel

       On June 1, 2008, Jared was driving a 2006 Cadillac CST—which was leased for him by

his father, Calvin Crook (Calvin)—when he collided with Ahlquist‟s vehicle at the intersection

of Harris Avenue and Atwells Avenue in Providence, Rhode Island. As a result of that accident,

Ahlquist‟s car was seriously damaged and she sustained severe personal injuries.

       The Cadillac was insured by Calvin through a policy issued by Allstate. That policy had

a $100,000 per person and $300,000 per occurrence liability limit. After Allstate paid the policy

limits, Ahlquist sought to recover additional compensation through another Allstate insurance

policy issued to Cheryl, Calvin‟s former wife. It is this policy that is in dispute in this case. The

policy was issued for Cheryl‟s vehicle, a Ford Escape; Cheryl was the named insured, and she

and Calvin were covered drivers. Under the policy‟s “Driver(s) Excluded” category, “[n]one”

was listed. However, the policy also provided that a non-owned automobile would be insured if

it was used by the policyholder or a resident relative with the owner‟s permission, but it further

provided that the automobile “must not be available or furnished for the regular use of an insured

person.”

       On July 7, 2009, Allstate filed an action seeking a declaratory judgment that Cheryl‟s

insurance policy did not apply to the accident. Allstate moved for summary judgment, arguing

that, under the unambiguous terms of the policy, Jared‟s operation of the Cadillac was not

covered by the policy because the Cadillac was furnished for his regular use. The defendant

filed a cross-motion for summary judgment, countering that Cheryl‟s policy covered the accident

because Jared, who resided with his mother, was not excluded as a driver under the policy and



                                                -2-
that, therefore, the policy provisions were ambiguous and the ambiguity should be resolved in

her favor. The defendant further argued that Calvin was negligent in leasing the vehicle for

Jared‟s use and that because Calvin was a named driver under the policy, there should be

coverage. Finally, defendant asserted that the exclusion was contrary to public policy and that

Allstate should not benefit because, according to defendant, Allstate‟s agent improperly wrote

the insurance policies for Calvin and Cheryl.

       The trial justice entertained argument on both motions on May 24, 2011, and issued a

bench decision in which she determined that the non-owned auto exclusion under Cheryl‟s

policy was clear and unambiguous.         The trial justice stated that the following facts were

undisputed: Cheryl did not own the Cadillac driven by Jared; Jared was a resident relative of

Cheryl‟s; Jared was insured to drive the Cadillac; and the Cadillac was available to Jared and

furnished for his regular use. In light of these undisputed facts, the trial justice was satisfied that

the exclusion applied and that the accident in which Ahlquist was injured and the claims arising

from it were not covered by Cheryl‟s insurance policy. The trial justice also found that the non-

owned vehicle exclusion did not conflict with the declaration that there were no excluded drivers

under Cheryl‟s policy. Finally, the trial justice held that the exclusion did not violate public

policy. Accordingly, the trial justice granted summary judgment in Allstate‟s favor and denied

defendant‟s motion for summary judgment. An order was entered on June 1, 2011, and final

judgment was entered on August 30, 2011.

       Before this Court, defendant contends that the trial justice erred in granting summary

judgment because Calvin, who was a named driver under Cheryl‟s insurance policy, provided the

Cadillac to Jared. The defendant also argues that there is ambiguity as to whether the policy




                                                 -3-
covers the accident. According to defendant, Jared was not an excluded driver because the

declarations page listed “[n]one” in the section for excluded drivers.

                                       Standard of Review

       “[T]his Court reviews a grant of summary judgment de novo.” Moore v. Rhode Island

Board of Governors for Higher Education, 18 A.3d 541, 544 (R.I. 2011) (citing Waterman v.

Caprio, 983 A.2d 841, 844 (R.I. 2009)). We view the evidence in the light most favorable to the

nonmoving party; and, “if we conclude that there are no genuine issues of material fact and that

the moving party is entitled to judgment as a matter of law[,]” we will affirm the judgment.

Berman v. Sitrin, 991 A.2d 1038, 1043 (R.I. 2010) (quoting Ouch v. Khea, 963 A.2d 630, 632

(R.I. 2009)). Here, however, the material facts of this case are undisputed, and the issue before

us is one of contract interpretation. This Court employs a de novo review of such questions of

law. See Irene Realty Corp. v. Travelers Property Casualty Co. of America, 973 A.2d 1118,

1122 (R.I. 2009) (“[A] trial court‟s ruling as to [the alleged existence of ambiguity in a contract]

is reviewed by this Court on a de novo basis.”).

                                            Discussion

       It is well settled that, when examining an insurance policy, this Court applies the rules for

construction of contracts. New London County Mutual Insurance Co. v. Fontaine, 45 A.3d 551,

557 (R.I. 2012). “[W]e shall not depart from the literal language of the policy absent a finding

that the policy is ambiguous.” Beacon Mutual Insurance Co. v. Spino Brothers, Inc., 11 A.3d

645, 649 (R.I. 2011) (quoting Lynch v. Spirit Rent-A-Car, Inc., 965 A.2d 417, 425 (R.I. 2009)).

Indeed, “[t]his Court interprets the terms of an insurance policy according to the same rules of

construction governing contracts.”     Town of Cumberland v. Rhode Island Interlocal Risk

Management Trust, Inc., 860 A.2d 1210, 1215 (R.I. 2004) (citing Pawtucket Mutual Insurance



                                               -4-
Co. v. Gay, 786 A.2d 383, 386 (R.I. 2001)); see also Textron, Inc. v. Aetna Casualty & Surety

Co., 638 A.2d 537, 539 (R.I. 1994). We confine our analysis to the four corners of the policy,

viewing it “in its entirety, affording its terms their „plain, ordinary and usual meaning.‟” Casco

Indemnity Co. v. Gonsalves, 839 A.2d 546, 548 (R.I. 2004) (quoting American Commerce

Insurance Co. v. Porto, 811 A.2d 1185, 1192 (R.I. 2002)).

          Furthermore, “[w]e refrain from engaging in mental gymnastics or from stretching the

imagination to read ambiguity into a policy where none is present.” Beacon Mutual Insurance

Co., 11 A.3d at 649 (quoting Lynch, 965 A.2d at 425). “The test to be applied is not what the

insurer intended * * *, but what the ordinary reader and purchaser would have understood [the

language] to mean.” Pressman v. Aetna Casualty and Surety Co., 574 A.2d 757, 760 (R.I. 1990)

(quoting Elliott Leases Cars, Inc. v. Quigley, 118 R.I. 321, 326, 373 A.2d 810, 812 (1977)).

          The defendant argues that Jared was not an excluded driver under Cheryl‟s policy and

that that circumstance, combined with the policy‟s provision extending coverage to members of

Cheryl‟s household, gives rise to an ambiguity in the policy provisions. Therefore, according to

defendant, the exclusionary language cannot apply to relieve plaintiff of its obligations under

Cheryl‟s policy.

          The undisputed operative facts are these: Jared lived with his mother at the time of the

accident; he was operating a vehicle that was not owned by Jared but had been furnished to him

for his regular use; and the Cadillac was not a covered vehicle under Cheryl‟s policy. Thus, the

only question before us is one of contract interpretation—a question of law. Our de novo review

of that issue confirms that the clear and unambiguous vehicle-exclusion provision under the

policy clearly applies to these facts. The exclusion in the policy relates to the vehicle and not the

driver.



                                                -5-
       The terms of Cheryl‟s policy provide that a non-owned automobile will be covered if it

was used by the policyholder or a resident relative with the owner‟s permission, but it also

provides that the automobile “must not be available or furnished for the regular use of an insured

person.” Jared‟s use of the Cadillac clearly falls within this exclusion: as a “resident-relative,”

Jared is considered an insured person per the definition under the policy; however, he used the

vehicle on a regular basis. Thus, the policy language excluding vehicles furnished for the regular

use of an insured person applies in this case. This exclusion does not, as defendant contends,

conflict with the declarations page of the policy, which declares that there are no specific drivers

excluded under the policy. In this case, it is the vehicle that is excluded, not the driver. Because

we discern no ambiguity in these provisions, “we shall not depart from the literal language of the

policy” and decline to “engag[e] in mental gymnastics * * * to read ambiguity into [this] policy

where none is present.”    Beacon Mutual Insurance Co., 11 A.3d at 649 (quoting Lynch, 965

A.2d at 425).

       Having examined the policy in its entirety, and applying the plain and ordinary meaning

of the policy language, it is our conclusion that the exclusion provision is not ambiguous. We

are satisfied that defendant‟s construction of the policy perceives an ambiguity in the provision

where none exists.

       Finally, the defendant argues that, because both policies were issued by Allstate, Allstate

had actual knowledge of “all issues” pertaining to coverage. In effect, comparing the two

policies, the defendant asks this Court to impute an improper intention by Allstate to exploit the

facts and create a gap in coverage. Having examined the record before us, we reject this

contention.




                                               -6-
                                           Conclusion

       For the foregoing reasons, the judgment of the Superior Court is affirmed. The record

shall be remanded to the Superior Court.




                                              -7-
                            RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        Allstate Insurance Company v. Jessica Ahlquist.

CASE NO:              No. 2012-16-Appeal.
                      (PC 09-3843)

COURT:                Supreme Court

DATE OPINION FILED: January 25, 2013

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia JJ.

WRITTEN BY:           Associate Justice Maureen McKenna Goldberg

SOURCE OF APPEAL:     Providence County Superior Court

JUDGE FROM LOWER COURT:

                      Associate Justice Sarah Taft-Carter

ATTORNEYS ON APPEAL:

                      For Plaintiff: Carol A. Zangari, Esq.

                      For Defendant: Michael T. Brady, Esq.